UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 10, 2011 GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 (Address of Principal Executive Office) (Zip Code) (561) 427-6144 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On March 10, 2011, GelTech Solutions, Inc. (“GelTech”) issued a press release announcing its product FireIce is now listed on the U.S. Forest Service’s Qualified Products List.This press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference.This information shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. Item 9.01Financial Statements and Exhibits. Exhibit No. Exhibit Press Release dated March 10, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GELTECH SOLUTIONS, INC. By: /s/ Michael Cordani Michael Cordani Chief Executive Officer Date:March 10, 2011 3
